Case: 09-50474 Document: 00511372220 Page: 1 Date Filed: 02/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 4, 2011
                                     No. 09-50474
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

OMAR CARRIZOSA-FLORES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:09-CR-281-1

       ON REMAND FROM THE UNITED STATES SUPREME COURT

Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
       In light of the Supreme Court’s judgment vacating and remanding this
case, we hereby vacate the sentence and remand for resentencing.                          See
Carachuri-Rosendo v. Holder, 130 S. Ct. 2577 (2010). The mandate shall issue
forthwith.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.